         Case 1:20-cr-00059-TSE Document 144 Filed 05/13/21 Page 1 of 1 PageID# 1083

                           CRIMINAL JURY TRIAL PROCEEDINGS (DAY 3)

 Date: 05/13/2021                   Case No: 1:20-cr-00059-TSE         Time: 09:03 a.m. – 10:20 a.m. (01:17)
                                                                             10:48 a.m. – 12:07 p.m. (01:19)
 Before the Honorable: T. S. ELLIS, III                                      01:42 p.m. – 02:14 p.m. (00:32)
                                                                             02:31 p.m. - 02:56 p.m. (00:25)
 Court Reporter: Tonia Harris                                                03:14 p.m. – 05:03 p.m. (01:49)
                                                                             05:43 p.m. – 05:55 p.m. (00:12)
Court Reporter: Tanya Randall                                                (05:34)


                        PARTIES                                                   COUNSEL

 UNITED STATES OF AMERICA                                      Grace Hill, Heidi Gesch,
                                                               Matthew Lee, Special Agent, FBI,
                                                               Suzi Robinson (paralegal)
 vs.

 MANISH SINGH                                                  Ann Rigby, Brooke Rupert, Sameer Jaywant (pro
                                                               bono), Bailey Ellicott (paralegal), Joseph Boyd
                                                               (paralegal)


Preliminary Matters discussed.

Rule on Witnesses [ ]         Opening Statements [ ]

Government Adduced Evidence [ X ] and Rests [ ]
Plea:
[ X ] Deft entered a Plea of Guilty as to Count(s) 1-5 and 6 of the Superseding Indictment
[ X ] Plea accepted by the Court.
[ X ] Deft directed to USPO for PSI       [ X ] Yes    [    ] No
[ X ] Case continued to: FRIDAY, JULY 30, 2021 at 09:00 A.M. for:
       [ ] Jury Trial   [ ] Bench Trial       [ ] Pre-Guidelines Sentencing     [ X ] Guidelines Sentencing

       Jurors excused at 4:41 P.M.

Defendant(s) Adduced Evidence and Rests [ ] Motions:

Jury Instruction Conference held with counsel [ ]

Closing Arguments [ ]                    Jury Charged [ ]                     Jury Retired to Deliberate [   ]



DEFENDANT:
[ X ] Remanded [    ] Self Surrender [     ] Cont’d on same terms and conditions of release [   ] In Custody
